


Exhibit 10a(iii)


FY13 ANNUAL AWARDS - NON-U.S.




Restricted Stock Unit Award and Agreement


[DATE]


Dear _____________________:


H. J. Heinz Company is pleased to confirm that, effective as of ______, you have
been granted an Award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meanings as the capitalized terms in the Plan, which are hereby incorporated by
reference into this Agreement.


1.
RSU Award. You have been awarded a total of ____________ RSUs.



2.
RSU Account. RSUs entitle you to receive a corresponding number of shares of H.
J. Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Section 3 below. Your RSUs will
be credited to a separate account established and maintained by the Company on
your behalf or by a third party engaged by the Company for the purpose of
implementing, administering, and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.



3.
Vesting. Provided the Management Development & Compensation Committee of the
Board of Directors of the Company (the “MDCC”) determines the Company achieves a
[INSERT PERFORMANCE GOAL] (hereinafter the “Performance Goal”), you will become
vested in the RSUs credited to your account according to the following schedule:
_________.



4.
Termination of Employment. The termination of your employment with the Company
during the vesting period will have the following effect on your RSUs:



(a)
Retirement. If the termination of your employment with the Company is the result
of Retirement, provided that the MDCC determines (either before or after such
termination) that the Performance Goal specified in Section 3 is achieved, any
RSUs granted hereunder that remain unvested as of your Date of Termination shall
continue to vest in accordance with the vesting schedule set forth in Section 3
above, subject to the requirements of Sections 5 and 6 of this Agreement.



(b)
Disability. If the termination of your employment with the Company is the result
of Disability, provided that the MDCC determines (either before or after such
termination) that the Performance Goal specified in Section 3 is achieved, any
RSUs granted hereunder that remain





--------------------------------------------------------------------------------




unvested as of your Date of Termination shall continue to vest in accordance
with the vesting schedule set forth in Section 3 above, subject to the
requirements of Sections 5 and 6 of this Agreement, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination.


(c)
Involuntary Termination without Cause. Except as provided in subsection (e), if
the termination of your employment with the Company is the result of involuntary
termination without Cause, you shall forfeit on your Date of Termination any
RSUs that remain unvested as of that date; provided, however, that if you
execute a release of claims against the Company in the form provided by the
Company within the applicable timeframe specified in Section 4(g)(2), and the
MDCC determines (either before or after such termination) that the Performance
Goal specified in Section 3 is achieved, any RSUs granted hereunder that remain
unvested as of your Date of Termination shall continue to vest in accordance
with the vesting schedule set forth in Section 3 above, subject to the
requirements of Sections 5 and 6 of this Agreement, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination.



(d)
Death. In the event that you should die while you are continuing to perform
services for the Company or following Retirement, provided that the MDCC
determines (either before or after your death) that the Performance Goal
specified in Section 3 is achieved, any RSUs that remain unvested as of the date
of your death shall continue to vest in accordance with the vesting schedule set
forth in Section 3 above, but in no event later than the last business day of
the month of the one year anniversary of the date of your death.



(e)
Change in Control. If your employment with the Company is terminated within 24
months following a Change in Control, and your termination is by the Company for
reasons other than Cause or by you for Good Reason, the following rules shall
apply:



(1)
If the MDCC determines (either before or after such termination) that the
Performance Goal specified in Section 3 is achieved, all RSUs that remain
unvested as of your Date of Termination shall continue to vest in accordance
with the vesting schedule set forth in Section 3 above, but in no event later
than the last business day of the month of the one year anniversary of your Date
of Termination.



(2)
If subsection (1) does not apply and the Change in Control occurs prior to the
completion of the performance period (i.e., during the fiscal year of the
grant), a pro rata portion of the RSUs shall continue to vest in accordance with
the vesting schedule set forth in Section 3 above, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination. The previous sentence shall apply only if the RSUs have been earned
on the basis of achievement of a pro rata portion of the Performance Goal
specified in Section 3 relating to the portion of the performance period
completed as of the date of the Change in Control, as determined by the MDCC.



(3)
If subsections (1) and (2) do not apply, no further vesting will occur and you
will immediately forfeit all of your rights in any RSUs that remain unvested as
of your Date of Termination.









--------------------------------------------------------------------------------




(f)
Other Termination. If your employment with the Company terminates for any reason
other than as set forth in subsections (a), (b), (c), (d), or (e) above,
including without limitation any voluntary termination of employment (other than
a Good Reason termination described in subsection (e)) or an involuntary
termination for Cause, no further vesting will occur and you will immediately
forfeit all of your rights in any RSUs that remain unvested as of your Date of
Termination.



(g)
For the avoidance of doubt, the following rules shall apply:



(1)
If you are Retirement-eligible and



(A)
the termination of your employment with the Company is the result of



(i)
Disability,

(ii)
death,

(iii)
involuntary termination for Cause, or

(iv)
termination by the Company for reasons other than Cause or by you for Good
Reason within 24 months following a Change in Control (as described in
subsection (e)),



you shall be treated for purposes of this Section as if the termination of your
employment with the Company is the result of Disability, death, involuntary
termination for Cause, or termination by the Company for reasons other than
Cause or by you for Good Reason within 24 months following a Change in Control,
as applicable.


(B)
the termination of your employment with the Company is the result of involuntary
termination without Cause (except as provided in subsection (e)), you shall be
treated for purposes of this Section as if the termination of your employment
with the Company is the result of Retirement.



(2)
If your right to a payment is contingent upon your execution of a release of
claims, and you fail to execute the release by the date specified in the release
or, if earlier, within the timeframe required in order for the payment to be
made in a manner that complies with Internal Revenue Code (“Code”) section 409A
(if applicable), your right to the payment shall be forfeited.



5.
Non-Solicitation.1 You agree that you shall not, during the term of your
employment by the Company and for eighteen (18) months after the date of the
termination of your employment with the Company, regardless of the reason for
the termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any employee of the Company, either for your own purpose or
for any other person or entity. You further agree that you shall not, during the
term of your employment by the Company or at any time thereafter, use or
disclose Confidential Information (as defined in Section 6 below) except as
directed by, and in furtherance of the business purposes of, the Company. You





____________________
1 The non-solicitation and confidentiality covenants set forth in Section 5 are
indicative. The specific provisions may differ in various international
jurisdictions.




--------------------------------------------------------------------------------








acknowledge (i) that the non-solicitation provision set forth in this Section 5
is essential for the proper protection of the business of the Company; (ii) that
it is essential to the protection of the Company's goodwill and to the
maintenance of the Company's competitive position that any Confidential
Information be kept secret and not disclosed to others; and (iii) that the
breach or threatened breach of this Section 5 will result in irreparable injury
to the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or a threatened breach of this
Section 5. Any breach by you of the provisions of this Section 5 will, at the
option of the Company (in its sole discretion) and in addition to all other
rights and remedies available to the Company at law, in equity or under this
Agreement, result in the forfeiture of all of your rights in any RSUs that
remain unvested as of the date of such breach.


6.
Non-Competition/Confidential Information.2 As used in this Section 6, the
following terms shall have the respective indicated meanings:



“Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.


“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you or information which the Company received from third parties under an
obligation of confidentiality.


“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development, (i)
that competes with a product or process of the Company upon or with which you
shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two-year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memoranda or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing, or selling of, or the use in production, marketing, or sale of, a
Conflicting Product.


____________________
2 The non-competition covenant set forth in Section 6 is indicative. The
specific provisions may differ in various international jurisdictions.






--------------------------------------------------------------------------------




In partial consideration for the RSUs granted to you hereunder, you agree that,
for a period of eighteen (18) months after the date of the termination of your
employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or, sale
of a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.


You acknowledge and agree that the non-competitive restrictions set forth in
this Section 6 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company's Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.


Any breach by you of the provisions of this Section 6 will, at the option of the
Company (in its sole discretion), and in addition to all other rights and
remedies available to the Company at law, in equity, or under this Agreement,
result in the forfeiture of all of your rights in any RSUs that remain unvested
as of the date of such breach.


In addition to the remedies stated in the preceding paragraph, the Company
shall, if it shall so elect, be entitled to institute legal proceedings to
obtain damages for a breach by you of this Section 6, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 6, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this Section
6 may be inadequate and that the Company shall be entitled to obtain preliminary
or permanent injunctive relief without the necessity of proving actual damages
by reason of such breach or threatened breach and, to the extent permitted by
applicable law, a temporary restraining order (or similar procedural device) may
be granted immediately upon the commencement of such action.


You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.


7.
Dividend Equivalents. An amount equal to the dividends payable on the shares of
Common Stock represented by your unvested RSUs will be accrued as of each
quarterly period dividend payment record date and will be credited to your RSU
account and distributed upon vesting of such RSUs, subject to forfeiture of
unvested RSUs and undistributed cash dividend equivalents accrued on such
unvested RSUs due to failure to achieve the Performance Goal or as described in
Sections 4, 5 and 6. These payments will be calculated based upon the number of
such vesting RSUs that were in your account as of each quarterly period dividend
record date prior to vesting. These payments will be reported as income to the
applicable taxing authorities, and federal, state, local and/or foreign income
and/or any employment taxes will be withheld from such payments as and to the
extent required by applicable law.





--------------------------------------------------------------------------------






8.
Distribution. All RSU distributions will be made in the form of actual shares of
Common Stock and will be distributed to you as soon as administratively
practicable after one of the following dates (each, a “Distribution Date”):



(a)
Default Distribution Date.    Shares of Common Stock representing your RSUs will
be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless the Distribution Date is
automatically deferred as provided in subsection (b) below.



(b)
Separation of Service of Specified Employee. If your distribution is on account
of your “separation from service” as defined in Code section 409A and the
regulations thereunder, and if you are a “specified employee,” as defined in
Code section 409A(a)(2)(B)(i) on your Distribution Date, and your distribution
constitutes the “deferral of compensation” as defined in Code section 409A and
the regulations thereunder, your distribution will be automatically deferred
until the date that is six (6) months after your “separation from service,”
regardless of your default Distribution Date. This paragraph (b) shall apply
only to distributions that are triggered by your “separation from service” and
which would otherwise be payable within the six-month period following your
“separation from service.”



Subject to Section 8(b), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Section 8(b), all vested RSUs will be distributed to you at the close
of business on the day following the last day of your employment with the
Company, or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason.


9.
Taxes.3 Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account, or other tax-related withholding (collectively, “Tax-Related
Items”), you acknowledge and agree that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) make no representations nor undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this grant of RSUs, including the grant and vesting of RSUs, subsequent
delivery of shares and/or cash related to such RSUs or the subsequent sale of
any shares acquired pursuant to such RSUs and receipt of any dividend equivalent
payments (if any) and (ii) do not commit to structure the terms or any aspect of
this grant of RSUs to reduce or eliminate your liability for Tax-Related Items.
You shall pay the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of your
participation in the Plan or your receipt of RSUs or of shares pursuant to RSUs
that cannot be satisfied by the means described below. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax-Related Items.



____________________
3 The tax provisions set forth in Section 9 are indicative. The specific
provisions may differ in various international jurisdictions.    






--------------------------------------------------------------------------------




Prior to the taxable or tax withholding event, as applicable, you shall pay, or
make adequate arrangements satisfactory to the Company or to the Employer to
satisfy, all Tax-Related Items. In this regard, you authorize the Company or
Employer to withhold all applicable Tax-Related Items legally payable by you by
(1) withholding a number of shares otherwise deliverable equal to the Retained
Share Amount (as defined below and which shall be the standard method of
withholding), (2) withholding from your wages or other cash compensation paid by
the Company and/or Employer; and/or (3) withholding from proceeds of the sale of
shares acquired upon settlement of the RSUs, either through a voluntary sale or
through a sale arranged by the Company (on your behalf pursuant to this
authorization), to the extent permitted by the Plan administrator. The “Retained
Share Amount” shall mean a number of shares equal to the quotient of the minimum
statutory tax withholding obligation of the Company triggered by the RSUs on the
relevant date, divided by the Fair Market Value of one share on the relevant
date or as otherwise provided in the Plan. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares as described herein, you
understand that you will be deemed to have been issued the full number of shares
subject to the settled RSUs, notwithstanding that a number of shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
the settlement of the RSUs.


You acknowledge and understand that you should consult a tax adviser regarding
your tax obligations prior to such settlement or disposition.


10.
Non-Transferability.    Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. If you do not designate a
beneficiary, your RSUs will pass to the person or persons entitled to receive
them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.



11.
Employment Rights.    You acknowledge and agree that nothing in this Agreement
or the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice,
subject to the terms of any written employment contract that you may have with
the Company that is signed by both you and an authorized representative of the
Company.



12.
Collection and Use of Personal Data.4 You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Employer and the Company for the exclusive purpose of implementing,
administering, and managing your participation in the Plan. You understand that
the Company and the Employer hold certain personal information about you,
including, but not limited to, name, home address and telephone number, date of
birth, social security or insurance number or other identification number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or any other entitlement to shares awarded, canceled,
purchased, exercised, vested, unvested or outstanding in your favor





____________________
4 The provisions set forth in Section 12 are indicative. The specific provisions
may differ in various international jurisdictions.    




--------------------------------------------------------------------------------






for the purpose of implementing, managing and administering the Plan
(collectively, “Data”). You understand that the Data may be transferred to any
third parties assisting in the implementation, administration, and management of
the Plan, that these recipients may be located in your country or elsewhere,
including outside the European Economic Area, and that the recipient country may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the General Counsel or Secretary
of the Company. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering, and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you may elect to deposit any shares acquired under
the Plan. You understand that the Data will be held only as long as is necessary
to implement, administer, and manage participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein, in any case without cost, by
contacting the General Counsel or Secretary of the Company in writing. You
understand that refusing or withdrawing consent may affect your ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, you understand that you may contact the Plan
administrator at the Company.
  
13.
Future Awards. The Plan is discretionary in nature and the Company may modify,
cancel or terminate it at any time without prior notice in accordance with the
terms of the Plan. While RSUs or other awards may be granted under the Plan on
one or more occasions or even on a regular schedule, each grant is a one-time
event, is not an entitlement to an award of RSUs in the future, and does not
create any contractual or other right to receive an award of RSUs, compensation
or benefits in lieu of RSUs, or any other compensation or benefits in the
future.



14.
Acknowledgment and Waiver. By accepting this grant of RSUs, you acknowledge and
agree that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

(b)
the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of shares or RSUs, or
benefits in lieu of shares or RSUs, even if shares or RSUs have been granted
repeatedly in the past;

(c)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

(d)
you are participating voluntarily in the Plan;

(e)
RSU grants and resulting benefits are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and are outside the scope of your employment contract,
if any;

(f)
RSU grants and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments to the extent permitted by law;





--------------------------------------------------------------------------------




(g)
in the event that you are not an employee of the Company, this grant of RSUs
will not be interpreted to form an employment contract or relationship with the
Company, and furthermore, this grant of RSUs will not be interpreted to form an
employment contract with the Employer or any Subsidiary of the Company;

(h)
the future value of the shares is unknown, may increase or decrease from the
date of grant or vesting of the RSU, and cannot be predicted with certainty; and

(i)
in consideration of this grant of RSUs, no claim or entitlement to compensation
or damages shall arise from termination of this grant of RSUs or diminution in
value of this grant of RSUs resulting from termination of your employment by the
Company or the Employer (for any reason whatsoever) and you irrevocably release
the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement, you
shall be deemed irrevocably to have waived any entitlement to pursue such claim.

15.
Compliance with Stock Ownership Guidelines. All RSUs granted to you under this
Agreement shall be counted as shares of Common Stock that are owned by you for
purposes of satisfying the minimum share requirements under the Company's Stock
Ownership Guidelines (“SOG”), except if the Performance Goal set forth in
Paragraph 3 is not achieved, after which time they will no longer be counted.
Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Section 9 above, 75% of the shares of
Common Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met the Company's SOG's minimum share ownership requirements. The MDCC may
not approve additional RSU awards to you unless you are in compliance with the
terms of this Section 15 and the applicable SOG requirements.



16.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.



17.
United States Internal Revenue Code Section 409A. It is intended that RSUs
granted to you under this Agreement will not be taxable under Code section 409A,
if applicable. Accordingly, this Agreement shall be interpreted and
administered, to the extent possible, in a manner that does not result in a
“plan failure” (within the meaning of Code section 409A(a)(1)). This Agreement
is designed to comply with Code section 409A (without incurring penalties). In
the event of an inconsistency between the terms of this Agreement and Code
section 409A, the terms of Code section 409A shall control.





--------------------------------------------------------------------------------






This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.






H. J. HEINZ COMPANY




By:    /s/ William R. Johnson
William R. Johnson
Chairman of the Board, President and
Chief Executive Officer




Accepted:    Signed electronically


Date:        Acceptance Date










